Lazer, J. P.,
concurs in the result, with the following memorandum: I concur but on a somewhat different basis than the majority. I see nothing ambiguous about the broker’s writing that its commission was "due and payable in full upon closing”. Since the seller received a better offer before going to contract with the plaintiff’s buyer, under the rule established in Graff v Billet (64 NY2d 899), the seller was free of any obligation to the broker, even though the latter had produced a buyer ready, willing and able to buy on the seller’s terms.